—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered July 9, 1997, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the count of the indictment upon which he was convicted was duplicitous, and that the trial court’s reasonable doubt charge was improper, are both unpreserved for appellate review (see, CPL 470.05 [2]; People v Robinson, 88 NY2d 1001; People v Shakur, 249 AD2d 424, 425). In any event, the claims are without merit.
*334The trial record demonstrates that the count of the indictment charging the defendant with criminal possession of a controlled substance in the seventh degree was not duplicitous; it was made clear to the jury that this count referred to the drugs which were provided by the defendant to the undercover officer (see, People v Shakur, supra). Additionally, the trial court’s reasonable doubt charge was taken almost verbatim from New York’s Criminal Pattern Jury Instructions (see, 1 CJI[NY] 6.20, at 249-250) and was not improper in any way (see, People v Morgan, 199 AD2d 143, 144; People v Hill, 154 AD2d 887, 888; People v Hammond, 143 AD2d 1043, 1044). Bracken, J. P., Krausman, McGinity and Schmidt, JJ., concur.